Mr. Presiding Justice Taylor, dissenting: Anderson testified that he was introduced to the defendant, Boeger, by Reynolds and that before that time he knew practically nothing of the Oak Ridge Cemetery; from which it follows that all that took place subsequent to his meeting Reynolds was the result of the plaintiff having gotten Reynolds to take an option contract on the property in question. Everything that was done through Reynolds by Anderson may be said to have been done as the result of the complainant’s services in producing Reynolds and having the option contract obtained from the defendant. Anderson knew nothing of the matter save what he got through Reynolds, and Reynolds as a prospective purchaser was a creation of the complainant. The fact that Anderson was introduced to Reynolds by one Stewart is immaterial and entirely irrelevant. If Stewart had introduced Anderson to Boeger and at that time Boeger had the right to sell the property it would be an entirely.different situation, but as the option was outstanding and owned by Reynolds, and Anderson first became connected with the matter through Reynolds, it is obvious that whatever transpired thereafter was fundamentally dependent upon the services of the plaintiff in producing Reynolds. Without Reynolds, Anderson never would have come in contact with the defendant and as everything that was done through Reynolds was the same as though it were done through the plaintiff, it is quite obvious that the services of the plaintiff were the actual cause of the ultimate sale to Anderson. If the services of the plaintiff and Reynolds are stricken out there is a Matus. Anderson wdnld not even have known Boeger. The contract of January 20, 1917, between Anderson and Reynolds, which was made prior to the contract between Anderson and the defendant, shows that Anderson received from Reynolds the option right without which he could not have purchased the property from the defendant. As, therefore, the actual, ultimate sale of the property was based in its inception, as far as Anderson and Boeger were concerned, upon the option given by the defendant to Reynolds as a result of the services of the plaintiff— and as a practical matter was the ripening of Reynolds’ option into a sale—it follows that in the eyes of the law the plaintiff must be considered the moving, procuring cause of the sale, and entitled to a commission. Strong evidence that the Reynolds’ option was basic is the fact that the very $2,000 he paid down when he got it was credited on the ultimate purchase price. Believing that the evidence overwhelmingly demonstrates that .Reynolds, the creature of the plaintiff, was the conduit through which Anderson did reach, and could only reach, the defendant in order that the sale might take place, I am constrained to dissent. That the terms of the sale were changed somewhat from what they were as expressed in the option contract, of course, was immaterial. Henry v. Stewart, 185 Ill. 448.